UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-7233


EDWARD W. JEFFERSON,

                Plaintiff - Appellant,

          v.

WARDEN J. PHILLIP MORGAN; ASSISTANT WARDEN FRANK B. BISHOP;
LIEUTENANT LIKIN; MICHAEL P. THOMAS; SERGEANT BERRY;
SERGEANT ANGLE; OFFICER BRONSON BECKER, Commissary; OFFICER
KNIGHT, Commissary; STEVEN, Registered Nurse; OFFICER N.
ALEXANDER, Correctional Officer II; DANIEL ANDREWS; OFFICER
GEIGER, Correctional Officer II; OFFICER HETZ, Correctional
Officer; OFFICER G. WILSON, Correctional Officer II; OFFICER
FODELY, Correctional Officer II,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, Senior District
Judge. (1:11-cv-02066-JFM)


Submitted:   November 20, 2012             Decided: November 27, 2012


Before TRAXLER,    Chief   Judge,   and   SHEDD   and   FLOYD,   Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Edward W. Jefferson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Edward W. Jefferson appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                      We

have    reviewed       the     record   and   find   no    reversible    error.

Accordingly,     we     deny    Jefferson’s    motion     for   appointment   of

counsel and affirm for the reasons stated by the district court.

See Jefferson v. Warden Morgan, No. 1:11-cv-02066-JFM (D. Md.

July 12, 2012).          We dispense with oral argument because the

facts   and    legal    contentions     are   adequately    presented    in   the

materials     before     the    court   and   argument    would   not   aid   the

decisional process.



                                                                        AFFIRMED




                                         2